Citation Nr: 0922420	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-22 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for colitis.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active service from May 1969 to December 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

In the Veteran's substantive appeal, received in May 2005, 
the Veteran requested a hearing before a Veterans Law Judge 
at his local RO.  Subsequently, in July 2007 the Veteran 
submitted a statement cancelling the Travel Board hearing.  
However, in September 2007, the RO contacted the Veteran to 
clarify whether or not he wanted a hearing.  The Report of 
Contact shows that the Veteran requested a video conference 
hearing.  The Veteran also submitted written documentation 
attesting to the hearing request.  There is no subsequent 
indication in the claims folder whether the Veteran was 
scheduled for the desired video conference hearing.  The 
record also fails to show that the Veteran has withdrawn his 
video conference hearing request.  Accordingly, the Veteran 
must be scheduled for a video conference hearing before a 
Veterans Law Judge at his local RO.

In light of the foregoing the case must be REMANDED for the 
following:

The Veteran should be scheduled for a 
video conference hearing before a 
Veterans Law Judge at his local RO.  He 
and his representative should be given an 
opportunity to prepare for the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


